MAINE SUPREME JUDICIAL COURT                                                          Reporter of Decisions
Decision:    2020 ME 9
Docket:      Aro-19-110
Submitted
  On Briefs: December 17, 2019
Decided:     January 23, 2020

Panel:         SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HUMPHREY, JJ.1



                                          STATE OF MAINE

                                                      v.

                                                     P.S.


MEAD, J.

         [¶1] In this consolidated appeal, P.S. challenges the disposition imposed

by the District Court (Fort Kent, Soucy, J.) in three juvenile matters. Specifically,

P.S. argues that the court abused its discretion or otherwise erred in ordering

that he be committed to Long Creek Youth Development Center (Long Creek)

for an indeterminate period up to age eighteen. See 15 M.R.S. §§ 3313(1)-(2),

3314(1), 3316(2), 3402(1)(B) (2018).2 Because our language in State v. J.R.,

2018 ME 117, ¶¶ 24, 27, 191 A.3d 1157, could be read to suggest that a court

imposing an indeterminate commitment of a juvenile to a Department of


   1   Although Justice Hjelm participated in the appeal, he retired before this opinion was certified.

   2 Title 15 §§ 3313(1)-(2), 3314(1) (2018) have since been amended, though not in any ways that
affect this case. See, e.g., P.L. 2019, ch. 474, §§ 1-2 (effective Sept. 19, 2019) (to be codified at 15 M.R.S.
§§ 3313(2)(F), 3314(1)(E)).
2

Corrections facility must specify a commitment no shorter in duration than up

to the juvenile’s eighteenth birthday, and the trial court may have proceeded

under such a belief, we take this opportunity to clarify the law, vacate the

dispositional orders, and remand for the court to revisit the disposition

pursuant to 15 M.R.S. §§ 3314(1), 3316(2).

                               I. BACKGROUND

      [¶2] The following facts are drawn from the “record of the proceedings

in juvenile court.” 15 M.R.S. § 3405(2) (2018). On June 4, 2018, when P.S. was

fourteen, he was adjudged to have committed criminal trespass (Class E),

17-A M.R.S. § 402(1)(B) (2018). The court imposed a disposition of a thirty-day

confinement, all suspended; a one-year term of probation; and forty hours of

community service to be completed within two months. Soon after, the State

filed its first motion for probation revocation, alleging that P.S. had violated

probation conditions by possessing alcohol, failing to complete the forty hours

of community service, and refusing to comply with a curfew. P.S. admitted to

violating the conditions of his probation, at which time the court (Nelson, J.)

partially revoked his probation and ordered that he complete forty hours of

community service within thirty days.
                                                                                3

      [¶3] The State filed second and third motions for probation revocation

on November 15 and December 11, 2018. In addition to the allegations that P.S.

violated the conditions of his probation, the State charged four new

misdemeanors: criminal mischief (Class D), 17-A M.R.S. § 806(1)(A) (2018), for

destroying his mother’s artwork; domestic violence assault (Class D),

17-A M.R.S. § 207-A(1)(A) (2018), for assaulting his sister; assault (Class D),

17-A M.R.S. § 207(1)(A) (2018), for assaulting a student at school; and criminal

mischief (Class D), 17-A M.R.S. § 806(1)(A), for damaging a school laptop.

      [¶4] On March 4, 2019, the court (Soucy, J.) held a hearing to consider the

State’s motions for probation revocation and the four new charges. At the

hearing, P.S.—who was not yet fifteen years old—admitted to all four new

offenses and the probation violations. The State advocated for the court to

impose a disposition of indeterminate commitment until age eighteen.

P.S. argued for a thirty-day confinement. The court revoked P.S.’s probation

and imposed a disposition of commitment to Long Creek for an indeterminate

period up to age eighteen. The court stated,

      [T]ypically I think we could set you up with really intensive
      services in the community . . . and I think, in fact, we’ve tried to do
      some of that. . . . But ideally we’d have other services available as
      well that are perhaps a bit more assertive and are a bit more local.
      We don’t have those services, and I’m satisfied there is no
4

        alternative but to commit you to Long Creek, and I don’t think a
        shock sentence is going to do it. It’s going to be [until] age 18.

        [¶5] P.S. timely appealed the disposition. See 15 M.R.S. § 3402(1)(B).3

                                       II. DISCUSSION

        [¶6]    In a comprehensive list, 15 M.R.S. § 3314(1) outlines the

dispositional alternatives available to the juvenile court, including home

supervision under court-imposed conditions, participation in a supervised

work or service program, a period of confinement not to exceed thirty days, and

commitment to a juvenile correctional facility. 15 M.R.S. § 3314(1)(A), (B), (F),

(H). Section 3316(2)(A) expounds on juvenile commitments to the Department

of Corrections that are ordered under section 3314(1)(F) and provides in

relevant part,

        A commitment of a juvenile to a Department of Corrections juvenile
        corrections facility pursuant to section 3314 must be for an
        indeterminate period not to extend beyond the juvenile’s
        18th birthday unless the court expressly further limits or extends the
        indeterminate commitment, as long as the court does not limit the
        commitment to less than one year nor extend the commitment
        beyond a juvenile’s 21st birthday and as long as an order does not
        result in a commitment of less than one year, unless the
        commitment is for an indeterminate period not to extend beyond
        the juvenile’s 21st birthday.

    3 In addition to briefs from the parties, we were provided a joint brief from a group of
organizations serving as amici curiae pursuant to M.R. App. P. 7A(e). The organizations that signed
onto the amicus brief in support of P.S. include the ACLU of Maine Foundation, Maine Association of
Criminal Defense Lawyers, Disability Rights Maine, and GLBTQ Legal Advocates and Defenders.
                                                                              5


15 M.R.S. § 3316(2)(A) (emphases added).

      [¶7]   In other words, if the juvenile court decides to order the

commitment of a juvenile to a Department of Corrections facility pursuant to

section 3314(1)(F), that indeterminate commitment will be for a period up to

the juvenile’s eighteenth birthday, unless the court decides to limit or extend

the commitment within the bounds of section 3316(2)(A). Relevant to the

present matter, the court could not have limited P.S.’s commitment to a period

of “less than one year.” 15 M.R.S. § 3316(2)(A). In sum, the statute provides

the court a range of discretion for calculating a juvenile’s period of

commitment.

      [¶8] Although we cannot be certain of the court’s understanding, the

record gives us reason to believe that, once the court decided to commit P.S. to

Long Creek, it may have felt compelled to order him committed up to his

eighteenth birthday. At the hearing, the court stated that it believed there was

“no alternative but to commit [P.S.] to Long Creek” until he reached age

eighteen. Further, P.S. advocated for a thirty-day confinement at the hearing,

and it appears that his attorney may have misunderstood the court’s ability to

limit a commitment to somewhere between at least one year and P.S.’s
6

eighteenth birthday.4 Given these observations, the court may have operated

under the belief that its indeterminate sentence must extend until P.S.’s

eighteenth birthday and that it was without discretion to impose a lesser period

of commitment.

        [¶9]    We acknowledge that our language in State v. J.R. may have

contributed to such a belief—one that, if held by the juvenile court, would have

resulted in an incorrect application of the law. In J.R., we stated, “The length of

the institutional disposition ordered by the court was mandated by statute as

an indeterminate period not to exceed J.R.’s eighteenth birthday.”

2018 ME 117, ¶¶ 24, 27, 191 A.3d 1157 (“By imposing the minimum term

permissible for an indeterminate commitment to Long Creek, the court acted

within its discretion and did not err in applying the mandates of section 3313

to J.R.’s specific needs.” (emphasis added)).                    We recognize that the two

quotations above, when removed from the context of J.R., could lead to the




    4 At the hearing, P.S.’s attorney requested a thirty-day confinement, stating, “[P]art of the reason
why we picked 30 days is because that’s the only alternative we have short of indeterminate 18[.]
[I]f there was a two-month, three-month thing, we might be talking that. But this is what we have, so
it—I blame the [L]egislature for that drafting decision.” Similarly, P.S.’s initial brief mentioned only
the option of a thirty-day confinement and did not argue in the alternative that the court should have
limited the indeterminate-up-to-age-eighteen disposition to a commitment of somewhere between
at least one year and P.S.’s eighteenth birthday. Following the State’s failure to submit a brief, we
ordered further briefing and invited amici curiae briefs. After that order, P.S. and the amici curiae
advanced the argument that the court had the prerogative to expressly limit P.S.’s commitment to a
period of one year. See 15 M.R.S. § 3316(2)(A) (2018).
                                                                                7

conclusion that the juvenile court lacks the discretion to impose an

indeterminate commitment of between at least one year and a juvenile’s

eighteenth birthday.

      [¶10] Because the issue was not raised by the parties in J.R., we did not

discuss section 3316’s language allowing the court to “expressly further limit[]

or extend[]” a juvenile’s indeterminate commitment. 15 M.R.S. § 3316(2)(A).

Further, J.R.’s age rendered the issue of judicial discretion less meaningful than

in this case. J.R.’s indeterminate disposition up to the age of eighteen meant

that he would spend up to eighteen months at a juvenile facility.

J.R., 2018 ME 117, ¶ 24, 191 A.3d 1157. In contrast, given P.S.’s relative youth

at the time of the hearing, P.S.’s commitment could last almost thirty-nine

months, more than three years. Thus, the potential for a shorter period of

commitment is a more pertinent issue here than it was in J.R.

      [¶11] We clarify today that the language of J.R. does not constrain a

juvenile court’s discretion to impose a shorter period of indeterminate

commitment than up to a juvenile’s eighteenth birthday pursuant to 15 M.R.S.

§ 3316(2)(A), so long as that commitment is for at least one year. We cannot

determine on this record whether the District Court believed it was compelled

to impose a commitment extending until P.S.’s eighteenth birthday.
8

Accordingly, we vacate the judgment and remand the matter for the court to

readdress the disposition pursuant to 15 M.R.S. §§ 3314(1), 3316(2),

specifically acknowledging the full range of discretion provided to the court in

section 3316(2)(A) and the Legislature’s directive to prioritize the least

restrictive juvenile disposition that is appropriate, see J.R., 2018 ME 117, ¶ 12,

191 A.3d 1157 (citing 15 M.R.S.A. § 3002 (2003) Commentary 1979). In its

review, the court may decide to reimpose P.S.’s up-to-age-eighteen

commitment, or it may exercise its discretion to limit his indeterminate

commitment within the direction of the statute.            See 15 M.R.S. §§ 3002,

3313(1)-(2), 3314(1), 3316(2) (2018).

      The entry is:

                   Judgment vacated. Remanded to the District
                   Court for further proceedings consistent with
                   this opinion.



John W. Tebbetts, Esq., Tebbetts Law Office, LLC, Presque Isle, for appellant P.S.

Todd R. Collins, District Attorney, and James G. Mitchell, Jr., Asst. Dist. Atty., 8th
Prosecutorial District, Caibou, for appellee State of Maine

Emma E. Bond, Esq., Zachary L. Heiden, Esq., and Meagan Sway, Esq., ACLU of
Maine Foundation, Portland, for amicus curiae ACLU of Maine Foundation

Peter Rice, Esq., and Jeffrey M. Skakalski, Esq., Disability Rights Maine, Augusta,
for amicus curiae Disability Rights Maine
                                                                                 9

Mary Bonauto, Esq., GLBTQ Legal Advocates & Defenders, Portland, for amicus
curiae GLBTQ Legal Advocates & Defenders

Tina Heather Nadeau, Esq., Maine Association of Criminal Defense Lawyers,
Portland, for amicus curiae Maine Association of Criminal Defense Lawyers


Fort Kent District Court docket numbers JV-2018-12, JV-2018-20, and JV-2018-21
FOR CLERK REFERENCE ONLY